EXHIBIT 10.1

 

INDEMNITY AND CONTRIBUTION AGREEMENT

 

This Indemnity and Contribution Agreement (this “Agreement”) made and entered
into by and between Precis Inc., an Oklahoma corporation (hereinafter the
“Company”) and [NAME OF OFFICER OR DIRECTOR], [a director OR a director and
executive officer OR executive officer] of the Company (hereinafter, together
with each of Indemnitee’s heirs, personal representatives, administrators,
custodians, and estates, the “Indemnitee” or “claimant”).

 

WITNESSETH:  THAT

 

WHEREAS, Section 1031 (“Section 1031”) of the Oklahoma General Corporation Act
of the State of Oklahoma (“Oklahoma Law”) empowers corporations to indemnify a
person serving as a director, officer, employee, or agent of the corporation or
a person who serves at the request of the corporation as a director, officer,
employee, or agent of another corporation, partnership, joint venture, trust or
other enterprise, and further specifies that the indemnification set forth in
Section 1031 shall not be deemed exclusive of any other rights to which those
seeking indemnification may be entitled under any bylaw, agreement, vote of
shareholders or disinterested directors or otherwise; and Section 1031 further
empowers a corporation to purchase and maintain insurance on behalf of any such
persons against any liability asserted against them and incurred by them in any
such capacity, or arising out of the person’s status as such, whether or not the
corporation would have the power to indemnify the person against such liability
under Section 1031; and

 

WHEREAS, the board of directors has concluded that the Company’s directors and
officers should be provided with maximum protection in order to insure that the
most capable persons otherwise available will remain in, and in the future be
attracted to, such directorships or executive officer positions, as the case may
be, and, furthermore, that it is fair, reasonable, prudent and necessary for the
Company to contractually obligate itself to indemnify present and future
directors and officers of the Company and their respective estates in a
reasonable and adequate manner and that the Company assume the responsibility
and liability for expenses and damages in connection with claims brought whether
on account of any prior, present or future alleged act, omission, injury,
damage, or event; and

 

WHEREAS, the Company desires to have the Indemnitee serve or continue to serve
as [a director OR a director and executive officer OR executive officer] of the
Company or its Affiliates free from undue concern for damages by reason of the
Indemnitee’s decisions or actions on behalf of the Company or its Affiliates;
and the Indemnitee desires to serve, or to continue to serve, provided that the
Indemnitee shall be furnished the indemnity provided for in this Agreement, as
[a director OR a director and executive officer OR executive officer] of the
Company or its Affiliates.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Indemnitee agree as follows:

 

1.                                       Agreement to Serve; Definitions.

 

1.1.  Agreement to Serve.  The Indemnitee will serve and continue to serve, the
Company as [a director OR a director and executive officer OR executive officer]
so long as Indemnitee shall be duly elected and qualified in accordance with the
provisions of the Bylaws or until such time that Indemnitee resigns or shall be
removed.

 

--------------------------------------------------------------------------------


 

1.2.  Definitions.  Unless the context clearly indicates to the contrary, the
following phrases (or variation thereof) and terms as used in this Agreement
shall have the respective meanings, both plural and singular, set forth below:

 

(a) “Acted in good faith and in a manner reasonably believed to be in or not
opposed to the best interests of the Corporation” shall mean with respect to any
Proceeding, that Indemnitee had no reasonable cause to believe that Indemnitee’s
conduct was unlawful, if Indemnitee’s action was based on information, opinions,
reports and statements, including financial statements and other financial data,
in each case prepared or presented by:

 

(i) one or more officers or employees of the Company whom Indemnitee believed to
be reliable and competent in the matters presented;

 

(ii) legal counsel, independent accountants or other persons as to matters that
Indemnitee believed to be within such Person’s professional competence; or

 

(iii) with respect to an Indemnitee’s service as a director, a committee of the
board of directors upon which Indemnitee did not serve, as to matters within
such committee’s designated authority, which committee Indemnitee believed to
merit confidence;

 

so long as, in each case, Indemnitee acted without knowledge that would cause
such reliance to be unwarranted.

 

(b)  “Affiliate” shall mean any corporation, limited liability company,
partnership, joint venture, employee benefit plan, trust or other enterprise or
entity that controls, is controlled by, or is under common control with the
Company; provided, that any corporation, limited liability company, partnership,
joint venture, employee benefit plan, trust or other enterprise or entity that
shall be at least 30% beneficially owned by the Company or by any corporation at
least 51% of which shall be owned by the Company, shall be deemed an “Affiliate”
of the Company.

 

(c)  “Change in Control” shall be deemed to have occurred if (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), other than a trustee or other
fiduciary holding securities under any employee benefit plan of the Company or a
corporation owned directly or indirectly by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the total voting power represented by the Company’s then
outstanding Voting Securities, or (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the board of
directors of the Company and any new director whose election by the board of
directors or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the shareholders of the Company approve
a merger or consolidation of the Company with any other corporation, other than
a merger or consolidation that would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the shareholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company (in one transaction or a series of
transactions) of all or substantially all the Company’s assets.

 

(d) “Company” shall refer to Precis, Inc. and shall also refer to any
constituent corporation, including any constituent of a constituent, absorbed in
a consolidation or merger that, if its separate

 

2

--------------------------------------------------------------------------------


 

existence had continued, would have had the power and authority to indemnify its
directors, officers, and employees or agents under the Oklahoma General
Corporation Act, so that the Indemnitee shall stand in the same position under
the this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

 

(e) “Employee Benefit Plan” shall mean an employee benefit plan within the
meaning of ERISA or otherwise.

 

(f)  “ERISA” shall refer to the Employee Retirement Income Security Act of 1974,
as amended.

 

(g) “Expenses” shall include attorneys’ fees and all other costs, travel
expenses, fees of experts, transcript costs, filing fees, witness fees,
telephone and telefacsimile charges, postage, delivery service fees, expenses
and obligations of any nature whatsoever paid or incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness in or participate in any claim
relating to any Indemnifiable Event and settlement thereof.

 

(h ) “Fines” shall include any excise taxes or penalties assessed on Indemnitee
with respect to an Employee Benefit Plan under ERISA or otherwise.

 

(i)  “Indemnifiable Event”  shall mean any event or occurrence that takes place
either prior to or after the execution of this Agreement related to the fact
that the Indemnitee (i) shall be serving or shall have served as a director,
officer, manager, employee, plan administrator or trustee of an Employee Benefit
Plan, trustee, agent or fiduciary of the Company, or (ii) serves or served at
the request of the Company as a director, officer, manager, employee, trustee,
plan administrator or trustee of an Employee Benefit Plan, agent or fiduciary of
the Company, or (iii) serves or served at the request of the Company as a
director, officer, manager, employee, plan administrator or trustee of an
Employee Benefit Plan, trustee, agent or fiduciary of another any corporation,
limited liability company, partnership, joint venture, employee benefit plan,
trust or other enterprise or entity, or (iv) by reason of anything performed or
not performed by the Indemnitee in any of the aforementioned capacities.

 

(j)  “Independent Directors”  shall mean the Company’s directors other than
Indemnitee.

 

(k)  “Independent Legal Counsel” shall mean an attorney, who shall not (i) have
performed services for the Company or the Indemnitee within the last five years
(other than in connection with seeking indemnification under this Agreement), or
(ii) be any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or the Indemnitee in an action to determine the Indemnitee’s rights
under this Agreement, or (iii) be any person who has been sanctioned or censured
for ethical violations of applicable standards of professional conduct.

 

(l) “Non-governmental” shall refer to any Person that is not (i) the government
of the United States of America or of any state, district, territory, or
possession thereof or of any county, parish, city, town, township, or
municipality within any such state, district, territory or possession, or (ii)
any agency, tribunal, council, instrumentality or public body established by any
Person described in (i).

 

(m) “Not opposed to the best interest of the Company” shall refer to act of
Indemnitee in those situations that Indemnitee acted in good faith and in a
manner that Indemnitee reasonably believed to be in the interest of the Company
and when serving or served at the request of the Company.

 

(n) “Other enterprises” shall include, without limitation, an Employee Benefit
Plan. within the meaning of the Employee Retirement Income Security Act of 1974
(“ERISA”) or otherwise.

 

3

--------------------------------------------------------------------------------


 

(o)  “Person” means any one (or more) individual or natural person or any one
(or more) corporation, firm, limited liability company, joint venture,
partnership, proprietorship, business venture, government, governmental body,
agency or instrumentality, estate, trust, association, or other legal entity
whatsoever or a group of any of the aforementioned.

 

(p)  “Policy” shall refer to any insurance policy or coverage obtained with
respect of potential liabilities of directors and officers of the Company.

 

(q) “Potential Change in Control” shall be deemed to have occurred in the
event:  (i) the Company enters into an agreement or arrangement, the
consummation of which would result in the occurrence of a Change in Control;
(ii) any Person (including the Company) publicly announces an intention to take
or to consider taking actions that if consummated would constitute a Change in
Control; (iii) any Person (other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company acting in such capacity
or a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company) that is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 10% or more of the combined voting power
of the Company’s then outstanding Voting Securities, increases the Person’s
beneficial ownership of such securities by 5% or more over the percentage so
owned by such Person on the date of this Agreement; or (iv) the Board adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.

 

(r) “Proceeding” shall be broadly construed and shall include, without
limitation, the investigation, preparation, prosecution, defense, settlement,
arbitration and appeal of, and the giving of testimony in, any threatened,
pending or completed claim, action, suit or proceeding, whether civil, criminal,
administrative or investigative.

 

(s) “Serving or served at the request of the Company” shall include any service
of Indemnitee as a director, officer, manager, manager, employee or agent of
another corporation or a limited liability company, partnership, joint venture,
trust, Employee Benefit Plan or other entity or enterprise which imposes duties
on, or involves services, by Indemnitee as a director, officer, manager,
employee, trustee, administrator or agent.

 

(t)  “Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.

 

2.                                       Indemnification.  Subject to the
provisions of Sections 8 and 9, the Company shall indemnify the Indemnitee as
follows:

 

2.1. Obligation to Indemnify.  The Company will pay on behalf of the Indemnitee,
and Indemnitee’s executors, personal representatives, administrators, estate,
and heirs, any amount that Indemnitee shall become legally obligated to pay
because of (i) any claim or claims from time to time threatened or made against
Indemnitee by any Person because of any act or omission or neglect or breach of
duty, including any actual or alleged error or misstatement or misleading
statement, that Indemnitee commits or suffers while acting in the capacity as a
director, officer, employee or agent of the Company or an Affiliate or (ii)
being a party, or being threatened to be made a party, to any threatened,
pending, or completed Proceeding by reason of the fact that Indemnitee shall
have been or shall be serving (i) as an officer, director, employee, employee
benefit plan administrator or trustee, or agent of the Company or an Affiliate
or (ii) at the request of the Company as a director, officer, employee, employee
benefit plan administrator or trustee, or agent of another corporation,
partnership, limited liability company, joint venture, trust or other entity or
enterprise.  The payments which the Company will be obligated to make under this
Agreement shall include without limitation, damages, charges, judgments, Fines,
penalties, settlements and costs, cost of investigation and costs of defense of
legal or equitable or criminal Proceedings and appeals therefrom, and costs of
attachment, supersedeas, bail, surety or other bonds.

 

4

--------------------------------------------------------------------------------


 

2.2. Failure to Timely Pay.  If a claim under this Agreement is not paid by or
on behalf of the Indemnitee within thirty (30) days after a written claim has
been received by the Company, the Indemnitee may at any time thereafter bring
suit against the Company to recover the unpaid amount of the claim and, if
successful in whole or in part, the Indemnitee shall also be entitled to be paid
the expense (including reasonable attorney’s fees) of enforcing the Company’s
obligations under this Agreement.

 

2.3. Notice of Claim.  The Indemnitee shall give to the Company notice in
writing as soon as practicable of any claim made against Indemnitee for which
the Indemnitee shall be entitled to indemnity or, if applicable, contribution
pursuant to this Agreement and will further notify and cooperate with the
Company in the selection of counsel and in the incurrence of Expenses in
defending or investigating any claim for which indemnity may be sought under
this Agreement.  The Indemnitee shall give the Company such information and
cooperation as the Company may reasonably require and as shall be within the
Indemnitee’s power.

 

3.                                       Assumption of Liability by Company.  If
the Indemnitee is deceased and in entitled to indemnification or, if applicable,
contribution under any provision of this Agreement, the Company shall indemnify
or provide contribution to the Indemnitee’s estate,  spouse, heirs,
administrators, custodians,  and executors against, and the Company shall assume
any and all costs, charges, and Expenses (including attorneys’ fees), penalties
and Fines actually and reasonably incurred by or for the Indemnitee or
Indemnitee’s estate,  spouse, heirs, administrators, custodians,  and executors,
in connection with the investigation, defense, settlement or appeal of any such
Proceeding.  Further, when requested in writing by the spouse of the Indemnitee,
and/or the heirs, executors or administrators of the Indemnitee’s estate, the
Company shall provide appropriate evidence of the Company’s agreement set out
herein to indemnify or provide contribution to Indemnitee against and to the
Company’s assumption of the obligations for payment of such costs, charges,
liabilities and Expenses.

 

4.                                       Partial Indemnification of
Contribution.  If the Indemnitee shall be entitled under any provision of this
Agreement to indemnification by or, if applicable, contribution from the Company
for some or a portion of the cost, charges and Expenses (including attorneys’
fees), judgments,  Fines and amounts paid in settlement actually and reasonably
incurred by Indemnitee in the investigation, defense, appeal or settlement of
such Proceeding but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify or, if applicable, provide contribution to
Indemnitee as to the portion thereof to which the Indemnitee shall be entitled
under this Agreement.

 

5.                                       Determination of Right to
Indemnification.  Notwithstanding any other provision contained in this
Agreement, any indemnification or, if applicable, contribution under the terms
of this Agreement shall (unless ordered by a court) be paid by the Company
promptly or in any event within 60 days of written request for payment, unless a
determination is made, as hereinafter provided, that indemnification is not
proper in the circumstances because of the provisions of Section 8 or 9.

 

The determination that Indemnitee has met the standard of conduct required to
qualify and entitle Indemnitee, partially or fully, to indemnification or
contribution pursuant to this Agreement shall be made (i) either by the board of
directors by a majority vote of a quorum consisting of directors who are or were
not parties of such Proceeding or (ii) by legal counsel (who may be the outside
counsel regularly employed by the Company); provided that the manner in which
(and, if applicable, the counsel by which) the right to indemnification or, if
applicable, contribution shall be determined in advance in written agreement by
both the highest ranking executive officer of the Company who is not party to
such Proceeding (sometimes hereinafter referred to as “Senior Officer”) and by
the Indemnitee.  In the event that the Senior Officer and Indemnitee are unable
to agree on the manner in which the determination of the right to indemnity or,
if applicable, contribution is to be made, such determination may be made by
Independent Legal Counsel retained by the Company solely for such purpose;
provided that such Independent Legal Counsel shall be approved in advance in
writing by both the Senior Officer and the Indemnitee; and, provided further,
that such Independent Legal Counsel shall not be

 

5

--------------------------------------------------------------------------------


 

outside counsel regularly employed by the Company.  The fees and expenses of
Independent Legal Counsel in connection with making the determination
contemplated under this Agreement shall be paid by the Company, and if requested
by such Independent Legal Counsel, the Company shall give such Independent Legal
Counsel an appropriate written agreement with respect to the payment of fees and
expenses and such other matters as may reasonably requested by such Independent
Legal Counsel.

 

Notwithstanding the foregoing, the Indemnitee may, either before or within three
(3) years after a determination has been made as provided above, petition any
court of competent jurisdiction to determine whether the Indemnitee shall be
entitled to indemnification or, if applicable, contribution under this
Agreement, and such court shall thereupon have the exclusive authority to make
such determination unless and until such court dismisses or otherwise terminates
such action without having made such determination. The court shall, as
petitioned, make an independent determination of whether the Indemnitee is
entitled to indemnification or, if applicable, contribution pursuant to this
Agreement, irrespective of any prior determination made by the board of
directors or the shareholders of the Company or Company’s counsel.  If the court
shall determine that the Indemnitee is entitled to indemnification or, if
applicable, contribution under this Agreement as to any claim, issue or matter
involved in the Proceeding with respect to which there has been no prior
determination pursuant to this Agreement or with respect to which there has been
a prior determination pursuant to this Agreement that the Indemnitee was not
entitled to indemnification or, if applicable, contribution pursuant to this
Agreement, the Company shall pay all expenses (including attorneys’ fees)
actually incurred by the Indemnitee in connection with enforcement of
Indemnitee’s indemnity or, if applicable, contribution under this Agreement.  In
any Proceeding to determine the rights of Indemnitee to indemnity or
contribution pursuant to this Agreement, the burden of proving that the
Indemnitee was not entitled to indemnification or contribution or to such
advancement of expenses or otherwise shall be the Company’s burden.

 

If the Person (including the board of directors or the shareholders of the
Company, Independent Legal Counsel, or a court) making the determination
pursuant to this Agreement shall determine that the Indemnitee is entitled to
indemnification or contribution as to some claims, issues or matters involved in
the Proceeding, threatened other otherwise, but not as to others, such Person
shall reasonably prorate the expenses (including attorneys’ fees), judgments,
penalties,  Fines and amounts paid in settlement with respect to which
indemnification or contribution is sought by the Indemnitee among such claims,
issues or matters.

 

If, and to the extent that, it is finally determined that the Indemnitee is not
entitled to indemnification or contribution pursuant to this Agreement, then the
Indemnitee agrees to reimburse the Company for all expenses advanced or prepaid
pursuant to this Agreement, or the proper proportion thereof, other than the
expenses of obtaining the aforementioned judicial determination.

 

6.  Advances of Cost, Charges, and Expenses.  The cost, charges, and expenses
incurred by the Indemnitee in investigating, defending, or appealing any
threatened, pending or completed Proceeding for which the Indemnitee shall be
entitled to indemnification or contribution pursuant to this Agreement, shall be
paid by the Company in advance (unless, in the opinion of regular outside
counsel to the Company, the provisions of Section 8 or 9 preclude such advance
payment) with the understanding and acknowledgment of Indemnitee and the
Company, that in the event it shall ultimately be determined that the Indemnitee
was not entitled to be indemnified or receive contribution pursuant to this
Agreement or otherwise, or was not entitled to be fully indemnified or receive
full contribution pursuant to this Agreement or otherwise, that the Indemnitee
shall repay to the Company such amount, or the appropriate portion thereof, paid
or advanced by the Company.  In any Proceeding, whether brought by the Company
or otherwise, to recover an advancement of expenses pursuant to the terms of an
undertaking by the Indemnitee, the burden of proving that Indemnitee was not
entitled to indemnification or to such advancement of expenses under this
Agreement or otherwise shall be the Company’s burden.

 

6

--------------------------------------------------------------------------------


 

7.  Other Rights and Remedies.  The indemnification or, if applicable,
contribution and advance payment of expenses as provided in this Agreement shall
not be deemed exclusive of any other rights that the Indemnitee may be entitled
under any provision of law, any Policy (as an insured thereunder), the Company’s
Certificate of Incorporation, any Bylaw, this Agreement or any other agreement,
the vote of shareholders or disinterested directors, or otherwise, as to any
action or inaction of Indemnitee on behalf of the Company and in any capacity,
and shall continue after the Indemnitee has ceased to hold such position or
capacity and shall inure to the benefit of the heirs, executors, guardians,
custodians, personal representatives and administrators of the Indemnitee.

 

8.  Construction.

 

8.1  Contractual Liability. This Agreement shall not be construed or interpreted
to give rise to a “contractual liability” that shall be excluded by any Policy
or any other insurance policy maintained by the Company .  Each and every term
of this Agreement shall be enforceable by the Indemnitee solely as to amounts
(a) in excess of the limits of the Policy with respect to costs, charges and
expenses (including attorneys’ fees), judgments,  Fines, penalties and amounts
paid in settlement for which coverage shall be or have been in effect under the
Policy and (b) used under the Policy as a “deductible” amount and (c) that none
of the Policy and the other liability insurance policies of the Company clearly
provide coverage of the Indemnitee as an Insured, specifically named or
otherwise; however, in any case that the Company believes the Policy or its
other insurance policies should cover a loss, cost or expense for which the
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise, the Company may make a contingent payment pursuant to the terms of
this Agreement or otherwise without admission, waiver or prejudice to the
Company’s position that the Policy or the Company’s other insurance policies
cover the loss, cost or expense paid.  In amplification and clarification but
not in limitation hereof, it is the intent of the Company that this Agreement
operate as “excess coverage” above the Policy and other applicable insurance
policy limits and that this Agreement operate as “first dollar” coverage in all
matters that are outside the scope of the Policy or within the deductibles of
the Policy and all other insurance policies maintained by the Company from time
to time, except to the extent that the exclusions set forth in Section 9 are
applicable.

 

Furthermore, in amplification but not in limitation of the foregoing, there is
hereby expressly included “first dollar” coverage with respect to the following
matters if considered by the Policy and all other insurance policies maintained
by the Company to be exclusions:

 

(1)  any act or omission in connection with the acquisition or assumption by
Affiliates or the Company of the stock, assets and/or business of other
corporations by merger, purchase of assets, bulk reinsurance or otherwise;

 

(2)  liabilities and expenses based on or arising out of any Proceeding by a
Non-governmental Person involving the Racketeer Influenced and Corrupt
Organizations Act (18 U.S. C.   1961 et seq.); and

 

(3)  any act or omission the sole applicable exclusion for which by the Policy
is on account of either (i) lack of appropriate notice, (ii)  the existence of
prior insurance coverage, (iii)  the timing of the occurrence and the claim, or
(iv) other procedural defenses to coverage by the Policy or any other policies
of insurance maintained by the Company.

 

8.2. Partial Invalidity.  In the event any provision or provisions of this
Agreement shall be held to be invalid, illegal, or unenforceable for any reason
whatsoever, (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation any portion of any
paragraphs of any section of this Agreement held to be invalid, illegal or
unenforceable but that are not themselves invalid, illegal or impaired thereby),
and (b) to the fullest extent possible, the provisions of this Agreement
(including, without

 

7

--------------------------------------------------------------------------------


 

limitation, all portions of any paragraph of any section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, but
that are not themselves invalid, illegal of unenforceable) shall be construed
and interpreted to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

 

9.  Exclusions and Limitation.  Notwithstanding any thing contained herein to
the contrary:

 

9.1.  The Company shall not be liable to the Indemnitee for, nor obligated to
furnish advance payments in connection with, any loss, cost or Expense of
Indemnitee resulting from Indemnitee’s willful or negligent violation of the
Foreign Corrupt Practices Act of 1977 or Section 15(b) of the Exchange Act.

 

9.2.  The Company shall not be liable to the Indemnitee for, and shall not be
obligated to furnish any advances except for repayable costs, charges and
expenses as set forth in this Agreement in connection with, any loss, cost or
Expense of the Indemnitee as the direct result of a final judgment for money
damages payable to the Company or any Affiliate for or on account of loss, cost
or Expense directly or indirectly resulting from the Indemnitee having acted or
failed to act in a manner that was not in good faith or was not in a manner that
Indemnitee should have reasonably believed to be in or not opposed to the best
interests of the Company;  provided, however, that no indemnification shall be
made in respect of any claim, issue or matter as to which the Indemnitee shall
have been adjudged to be liable to the Company, unless and only to the extent
that the court in which the action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, the Indemnitee shall be fairly and reasonably
entitled to indemnity for expenses that the court shall deem proper.

 

9.3.  Unless otherwise allowed by a court of competent jurisdiction, whether in
a separate action or otherwise, the Company shall not be liable to the
Indemnitee for, and the Indemnitee undertakes to repay the Company for all
advance payments that were made of, Expenses of any matter the judgment of which
shall be excluded under Section 9.2.

 

9.4.  Unless otherwise determined by a court of competent jurisdiction, whether
in a separate action or otherwise, a settlement of any Proceeding shall be
presumed to be an “Expense” in mitigation of the expenses of continued
litigation and not the compromise of a judgment on the merits of the Proceeding.

 

9.5.  Insofar as indemnification for liabilities arising under the Securities
Act of 1933 (the “Securities Act”) may be permitted to directors of the Company
pursuant to this Agreement or otherwise, the board of directors has been advised
that in the opinion of the Securities and Exchange Commission such
indemnification is against public policy as expressed in the Securities Act and
is, therefore, unenforceable.  In the event that a claim for indemnification
against such liabilities (other than the payment by the Company of expenses
incurred or paid by a director and/or officer of the Company in the wholly or
partially successful defense or Indemnitee was determined to not have primary
liability for any such Proceeding) shall be asserted by the Indemnitee in
connection with the Company’s securities that have been registered under the
Securities Act, the Company shall, unless in the opinion of the Company’s
counsel the matter has been settled by controlling legal precedent, submit to a
court of appropriate jurisdiction the question whether such indemnification by
the Company pursuant to this Agreement is against public policy as expressed in
the Securities Act and will be governed by the final adjudication of such
issue.  In effect, therefore, absent a court decision in the individual case or
controlling precedent, the provisions of this Agreement shall not apply to
liabilities of the Indemnitee arising under the Securities Act, unless and only
to the extent that the Indemnitee shall be successful in the defense of the
Proceeding in question or Indemnitee was determined to not have primary
liability for any such Proceeding.

 

9.6.  The Company shall not be liable under this Agreement to make any payment
in connection with any claim made against the Indemnitee:

 

8

--------------------------------------------------------------------------------


 

(a)  based upon or attributable to the Indemnitee or any member of Indemnitee’s
immediate family gaining in fact any personal profit or advantage to which
Indemnitee was not legally entitled;

 

(b)  based upon or attributable to the dishonesty of the Indemnitee; provided,
however, that the Indemnitee shall be entitled to indemnification pursuant to
this Agreement as to any claims upon which Proceeding may be brought against the
Indemnitee by reason of any alleged dishonesty on Indemnitee’s part, unless a
judgment or other final adjudication shall establish that Indemnitee committed
acts of active and deliberate dishonesty, with actual dishonest purpose or
intent, which acts were material to the cause of action so adjudicated; [or]

 

(c)  for bodily injury, sickness, disease or death of any person, or damage to
or destruction of any tangible property; including loss of use thereof; or

 

(d)  for which indemnification under this Agreement is determined by a final
adjudication of a court of competent jurisdiction to be unlawful and violative
of public policy.

 

10.  Change in Control.  The Company agrees that if there is a Change in Control
of the Company (other than a Change in Control that has been approved by a
majority of the Company’s board of directors who were directors immediately
prior to such Change in Control) then Independent Legal Counsel shall be
selected by the Indemnitee and approved by the Company (which approval shall not
be unreasonably withheld) and Independent Legal Counsel shall determine whether
Indemnitee shall be entitled to indemnity payments and expense advances under
this Agreement or any other agreement or Certificate of Incorporation or Bylaws
of the Company now or hereafter in effect.  Independent Legal Counsel, among
other things, shall render its written opinion to the Company and the Indemnitee
regarding the extent that Indemnitee shall be entitled to be indemnified or
receive contribution pursuant to this Agreement or otherwise.  The Company
agrees to pay the reasonable fees of Independent Legal Counsel and to indemnify
fully Independent Legal Counsel against any and all expenses (including
attorneys’ fees), claims, liabilities and damages arising out of or relating to
this Agreement or the engagement of Independent Legal Counsel pursuant to this
Agreement.

 

11. Establishment of Trust.  In the event of a Potential Change in Control, the
Company shall (i) upon written request by the Indemnitee, create a trust for the
benefit of the Indemnitee and (ii) fund such trust in a amount sufficient to
satisfy any and all Expenses reasonably anticipated at the time of each such
request that may be incurred in connection with investigating, preparing for and
defending any claim relating to an Indemnifiable Event, and any and all
judgments, Fines, penalties and settlement amounts of any and all claims
relation to an Indemnifiable Event from time to time actually paid or claimed,
reasonably anticipated or proposed to be paid.  The amount or amounts to be
deposited in the trust pursuant to the aforementioned funding obligation shall
be determined by a majority vote of a quorum of the Company’s Independent
Directors, in any case that Independent Legal Counsel shall be involved.  The
terms of the trust shall provide that upon a Change in Control (i) the trust
shall not be revoked or the principal thereof invaded, without the written
consent of Indemnitee, (ii) the trustee shall advance, within five business days
of a request by Indemnitee, any and all expenses to Indemnitee (and Indemnitee
hereby agrees to reimburse the trust under the circumstances under that
Indemnitee would be required to reimburse the Company pursuant to this
Agreement), (iii) the trust shall continue to be funded by the Company in
accordance with the funding obligation set forth in this Agreement, (iv) the
trustee shall promptly pay to the Indemnitee all amounts for which Indemnitee
shall be entitled to indemnification or contribution pursuant to this Agreement
or otherwise, and (v) all unexpended funds in such trust shall revert to the
Company upon a final determination by Independent Directors or a court of
competent jurisdiction, as the case may be, that Indemnitee has been fully
indemnified or received the full benefits of contribution under the terms of
this Agreement.  The trustee shall be chosen by Indemnitee.  Nothing in this
Section 11 shall be construed or interpreted to relieve the Company of any of
its obligations under this Agreement.  All income earned on the assets held in
the trust shall be reported as income by the Company for federal, state, local
and foreign tax purposes.

 

9

--------------------------------------------------------------------------------


 

12.  Non-exclusivity, Etc.  The rights of the Indemnitee hereunder shall be in
addition to any other rights the Indemnitee may have under the Certificate of
Incorporation or Bylaws of the Company or the Oklahoma Law or otherwise.  To the
extent that a change in the Oklahoma Law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under any one of or collectively the Certificate of Incorporation and
Bylaws of the Company and this Agreement, it is the intent of the Company and
Indemnitee that the Indemnitee shall be entitled by this Agreement to the
greater benefits afforded by such change.

 

13.  Contribution.  (a)  If the indemnification provided for in this Agreement
shall be unavailable to Indemnitee in respect to any Indemnifiable Event, then
in lieu of indemnifying the Indemnitee, the Company shall contribute in the
Proceeding the amount paid or payable by Indemnitee, as a result of such
Indemnifiable Event (i) in excess of the realized benefit, measured in monetary
value, received by Indemnitee directly resulting from or attributable to the
actions or inactions of Indemnitee upon which the Indemnifiable Event shall be
based, or (ii) if the allocation provided by clause (i) above shall not be
permitted by applicable law, then in such proportion as shall be appropriate to
reflect not only the realized monetary benefit referenced in clause (i) above,
but also the relative fault of Indemnitee on the one hand, and the Company and
its other officers, directors, employees and agents on the one hand, in
connection with the actions or inactions of Indemnitee upon which the
Indemnifiable Event shall be based as well as any other relevant equitable
considerations.  The relative fault of Indemnitee on the one hand and the
Company and its other officers, directors, employees and agents on the one hand,
shall be determined with reference to, among other things, whether the alleged
actions or inactions (including any untrue or alleged untrue statement of a
material fact or the omission to state a material fact) relate to or were based
upon information furnished or should have been furnished to Indemnitee by the
Company and its other officers, directors, employees or agents, and their
relative intent, knowledge, access or information and opportunity to correct or
prevent such action, inaction, statement or omission.  The Company and
Indemnitee agree that it would not be just and equitable if contribution
pursuant to this Section were determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to in this Section.  In any Proceeding to determine the
rights of Indemnitee to contribution pursuant to this Agreement, the burden of
proving that Indemnitee was not entitled to the benefits of contribution shall
be the Company’s burden.

 

(b)                                 The notice of claim pursuant to and in
accordance with Section 2.3 shall also serve as notice of entitled to
contribution pursuant to this Agreement. The contribution provisions contained
in this Section are intended to supersede, to the extent permitted by law, any
right to contribution under the Securities Act, the Exchange Act or otherwise
available.

 

14.  No Construction as Employment Agreement.  Nothing contained herein shall be
construed as giving the Indemnitee any right of employment by the Company or any
of its Affiliates.

 

15.  Liability Insurance.  To the extent the Company maintains a Policy (or
Policies), providing director and officer liability insurance, the Indemnitee
shall be covered by such Policy (or Policies), in accordance with the terms of
such Policy (or Policies), to the maximum extent of the coverage available for
any Company director or officer.

 

16.  Period of Limitations.  No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company or any Affiliate of
the Company against the Indemnitee, the Indemnitee’s spouse, heirs, executors,
administrators, custodian, guardian or personal or legal representatives after
the expiration of three (3) years from the date of accrual of such cause of
action, and any claim or cause of action of the Company or its Affiliate shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such three-year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.

 

10

--------------------------------------------------------------------------------


 

17.  Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee (but subordinated to any remaining or further right
of recovery that Indemnitee may have), who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
any Proceeding to enforce such rights.

 

18.  No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against the
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under any Policy, Certificate of Incorporation or Bylaws of the Company or
otherwise) or the amounts otherwise indemnifiable hereunder.

 

19.  Identical Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute the same instrument, but only one of which
need be produced.

 

20.  Headings. The headings of the Sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

21.  Use if Certain Terms.  As used in this Agreement, the words “herein,”
“hereof,” “hereunder,” and other words of similar import refer to this Agreement
as a whole and not to any particular paragraph, subparagraph or other
subdivision.

 

22.  Modification and Waiver.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the Company and
Indemnitee.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

23.  Notice to Company.  The Indemnitee agrees to promptly notify the Company in
writing upon being served with any summons, subpoena, citation, complaint,
indictment, or other document relating to a Proceeding that shall be or may be
covered under this Agreement; however, failure to promptly notify the Company
shall not in any way adversely affect the rights of Indemnitee under this
Agreement.

 

24.  Notices.  All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand by Federal Express or other commercial courier and receipted
for by or on behalf of the party to whom said notice or other communication
shall have been directed or if (ii) mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it shall be
so mailed:

 

(a)  If to the Indemnitee, to address set forth following the Indemnitee’s
signature to this Agreement or to such other address as may have been furnished
to Company by the Indemnitee by like notice;

 

(b)  If to Company, to

 

Precis, Inc.

2040 North Highway 360

Grand Prairie, Texas 75050

 

or to such other address as may have been furnished to the Indemnitee by Company
by like notice.

 

25.  Governing Law.  The parties agree that this Agreement shall be construed
and enforced in accordance with, and governed by, the laws of the State of
Texas.

 

11

--------------------------------------------------------------------------------


 

26.  Successors and Assigns.  This Agreement shall be binding upon Company and
its successors and assigns and shall insure to the benefit of the Indemnitee and
Indemnitee’s spouse, heirs, executors, guardian, administrators, personal
representative and estate.

 

27.  Effective Date.  Irrespective of the date of execution, this Agreement, and
the terms and conditions hereof, shall be deemed to have become and remained
effective and binding upon the parties hereto continuously since
               ,        ].

 

IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement on
this          day of               , 2003.

 

 

PRECIS, INC.,

 

 

 

 

 

By:

 

 

 

Judith H. Henkels, Chief Executive Officer

 

 

 

 

INDEMNITEE:

 

 

 

 

 

[NAME OF INDEMNITEE]

 

[ADDRESS]

 

12

--------------------------------------------------------------------------------